DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further reconsideration, the examiner withdraws the Requirement for Election mailed on 6/23/2022. All original claims 1-23 are examined in this office action. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 line 5, “a digitized male models” should read “a digitized male model”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, and 22 recite the limitation “wherein the medication is in a solid formulation or in a solid formulation”. It is not clear what the repeated limitation should be since the specification recites the same typo and nothing else. However, based on disclosure of paragraph [0006] that the device has a seal to minimize leakage, and for examination purposes, the limitation was understood to be “wherein the medication is in a solid formulation or in a liquid formulation”, since “leakage” is most likely to occur from a liquid medication. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 18-20, 23 is rejected under 35 U.S.C. 102(a)(1) being anticipated by Keller (US 2003/0232311 A1). 
Regarding claim 1, Keller teaches a gingival drug delivery system ("GDDS") (abstract), comprising 
a tray (10, Figure 1) fitted to at least some or all teeth of a patient's upper or lower arch (See Figure 1) for the application of medications to the patient in need of a medication (abstract), the tray being of resilient elastomeric material molded to substantially conform to the teeth and gum tissue ([0021] lines 6-7; “The tray is constructed from resilient material molded to conform to the teeth and gum tissue”) the tray having at least one cavity formed to conform to the teeth (40, Figure 2 and [0021] lines 7-8; “The tray includes at least one recess formed to conform to the teeth.”), 
one or more raised ridges (42, Figure 2) surrounding the cavity corresponding to a location along the patient's gum line (see Figures 1-2 and [0038] lines 1-4), 
one or more negative grooves (44, Figure 1) configured to receive a medication by the raised ridges ([0038] lines 16-21), the negative grooves surrounding the cavity corresponding to an intersection of the teeth and gum line (see figure 1), 
wherein the raised ridge (42) creates a positive pressure on the gum and a seal ([0038] lines 1-9), thereby minimizing leakage of medicine (the pressure and seal will make it difficult for the medication to leak), and 
wherein, as compared with the one or more negative grooves (44), the one or more raised ridges (42) are further away from the intersection of the teeth and gum line (see Figure 2 below).  

    PNG
    media_image1.png
    478
    448
    media_image1.png
    Greyscale


Regarding claim 2, Keller teaches the GDDS according to claim 1 (see rejection above), wherein the one or more negative grooves (44) are filled with a medication forming a drug reservoir ([0009] lines 6-9 “a seal can be modified to correspond to the nature of the diseased State, and also should assist in holding the medication in a desired location corresponding to the infected site” and [0040] lines 8-11; “the seal 44 and the extension of the seal directs the medication 45 to the region of the infection and helps hold the medication in the desired location.”).  
Regarding claim 3, Keller teaches the GDDS according to claim 2 (see rejection above), wherein the medication comprises a pharmaceutically active agent ([0004] lines 10-14 and [0039]). 
Regarding claim 4, Keller teaches the GDDS according to claim 3 (see rejection above), wherein the pharmaceutically active agent is a small molecule drug. Keller teaches the medication can be any of a wide variety of antibiotics or antimicrobials ([0039] liens 24-35). As evidenced by Govardhanagiri et al. (NPL 2019), small molecule drugs are drugs with a molecular weight <900 Da and make up 90% of pharmaceutical drugs (abstract). As further evidenced by Meena et al. (NPL 2015), many of the antibiotics classes listed by Keller (i.e. penicillins, macrolides, cephalosporins, etc.) have molecular weights less than 900 Da (See Meena et al.  Table 1).  
Regarding claim 5, Keller teaches the GDDS according to claim 3 (see rejection above), wherein the pharmaceutically active agent is a peptide or polypeptide drug. Keller teaches the medication can be an antimicrobial agent ([0039] lines 1-3) and can be chosen from a long list of antimicrobial agents including bacitracin and polymyxin ([0039] lines 24-35). As evidenced by Kumar in Pharmacology and therapeutics for Dentistry (NPL ScienceDirect 2017), Bacitracin and polymyxin are both classified under polypeptide drugs (pages 1 and 4).
Regarding claim 6, Keller teaches the GDDS according to claim 3 (see rejection above), wherein the pharmaceutically active agent is an antimicrobial agent ([0039] lines 24-35).   
Regarding claim 7, Keller teaches the GDDS according to claim 3 (see rejection above), wherein the pharmaceutically active agent is an anti-inflammatory agent ([0039]). Keller teaches the medication can be any of a wide variety of antibiotics or antimicrobials. As evidenced by Pradhan et al. (NPL 2016 ) antibiotics also have anti-inflammatory properties (abstract).
Regarding claim 9 (as best understood), Keller teaches the GDDS according to claim 2 (see rejection above), wherein the medication is in a solid formulation or in a liquid formulation. Keller teaches that the agent applied to the tray can be in a gel-like state to allow for ease of application to the tray ([0039] lines 1-8 and 23-25).
Regarding claim 18, Keller teaches a method of treating a medical condition in a patient (abstract), comprising: 
determining a presence of a medical condition in the patient ([0004] lines 3-5; methods of treatment depend on a diagnosis of medical condition), 
forming an oral drug delivery system ("GDDS") (refer to [0023] the method of treating comprises making the device), the GDDS comprising 
a tray (10, Figure 1) fitted to at least some or all teeth of a patient's upper or lower arch (See Figure 1) for the application of medications to the patient in need of a medication (abstract), the tray being of resilient elastomeric material molded to substantially conform to the teeth and gum tissue ([0021] lines 6-7; “The tray is constructed from resilient material molded to conform to the teeth and gum tissue”) the tray having at least one cavity formed to conform to the teeth (40, Figure 2 and [0021] lines 7-8; “The tray includes at least one recess formed to conform to the teeth.”), 
one or more raised ridges (42, Figure 2) surrounding the cavity corresponding to a location along the patient's gum line (see Figures 1-2 and [0038] lines 1-4), 
one or more negative grooves (44, Figure 1) configured to receive a medication by the raised ridges ([0038] lines 16-21), the negative grooves surrounding the cavity corresponding to an intersection of the teeth and gum line (see figure 1); and 
wherein the raised ridge (42) creates a positive pressure on the gum and a seal ([0038] lines 1-9), thereby minimizing leakage of medicine (the pressure and seal will make it difficult for the medication to leak), and 
wherein, as compared with the one or more negative grooves (44), the one or more raised ridges (42) are further away from the intersection of the teeth and gum line (see Figure 2 below), and 
applying the GDDS to the patient ([0023] lines 22-26).  

    PNG
    media_image1.png
    478
    448
    media_image1.png
    Greyscale

Regarding claim 19, Keller teaches the method according to claim 18 (see rejection above), wherein the medication comprises a pharmaceutically active agent that is a small molecule drug or a peptide or polypeptide drug.  Keller teaches the medication can be an antimicrobial agent ([0039] lines 1-3) and can be chosen from a long list of antimicrobial agents including bacitracin and polymyxin ([0039] lines 24-35). As evidenced by Kumar in Pharmacology and therapeutics for Dentistry (ScienceDirect 2017), Bacitracin and polymyxin are both classified under polypeptide drugs (pages 1 and 4).
Regarding claim 20, Keller teaches the method according to claim 18 (see rejection above), wherein the medication comprises a pharmaceutically active agent that is an antimicrobial agent ([0039] lines 24-35), an anti-depressant, an anti-neurodegenerative drug, an anti-inflammatory agent, or an anti-pain drug.  
Regarding claim 23, Keller teaches the method according to claim 18 (see rejection above), wherein the medical condition is a periodontal disease ([0033] lines 1-4; “a periodontal medicament delivery tray is shown, designated generally by reference numeral 10, for delivering medicament subgingivally to an infected area or areas”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2003/0232311 A1), in view of Feng (US 2020/0129421 A1).
Regarding claim 10, Keller teaches a method of forming a gingival drug delivery system ("GDDS"), (abstract, lines 19-21) comprising 
forming a female impression of a patient's teeth and gums that support the teeth from a suitable hardenable material ([0023] lines 4-6) 
forming a male model ([0023] lines 7-10),
forming a tray by molding a resilient material over the male model, thereby generating the ODDS having the tray, wherein the tray is according to claim 1 ([0023] lines 16-21).  
However, Keller is silent to performing a digitized scan of a patient's teeth and gums that support the teeth, 
forming the male model from a digitized male model of the patient's teeth and gums, 
programming the digitized male model to incorporate one or more raised ridges along an intersection of the teeth and gum line and one or more depressed grooves by the raised ridges along the intersection of the teeth and gum line, the raised ridges being closer to the intersection of the teeth and gum line as compared with that of the one or more depressed grooves. 
Feng teaches a method of forming a dental tray in the same field of endeavor of systems for delivering a medicament to the teeth or gingiva of a patient (abstract). Feng teaches the appliance is formed by initially obtaining a digital representation of the patient’s teeth and dental anatomy ([0185] lines 1-5) and manipulating the image to create a desired structure ([0188] lines 1-10) and may rely on digitized positive or negative models of the teeth ([0192] lines 10-15), before fabrication of a final positive model using stereolithographic manufacturing techniques ([0192]-[0193]).
It would have been obvious for one having ordinary skill in the art to modify the method of forming the oral delivery system of Keller to include digitizing representations of the teeth and manipulating the models digitally to achieve an ideal structure prior to forming a physical version, as taught by Feng, because it would facilitate manufacturing and customization of the device and also reduce manufacturing errors due to prior simulation and optimization of the models. 
The modified method would include manipulation of the digital model of the device based on the desired structures of the device of claim 1 of Keller. The modified method would include manipulating the model to incorporate one or more raised ridges along an intersection of the teeth and gum line and one or more depressed grooves by the raised ridges along the intersection of the teeth and gum line, the raised ridges being closer to the intersection of the teeth and gum line as compared with that of the one or more depressed grooves. 
Regarding claim 11, Keller in view of Feng teaches the method according to claim 10 (see rejection above), wherein forming a male model from the digitized male model is by 3D printing (Feng [0193] lines 1-10).  
Regarding claim 12, Keller in view of Feng teaches the method according to claim 10 (see rejection above), further comprising filling a medication to the one or more negative grooves to form a drug reservoir ([0009] lines 6-9 “a seal can be modified to correspond to the nature of the diseased State, and also should assist in holding the medication in a desired location corresponding to the infected site” and [0040] lines 8-11; “the seal 44 and the extension of the seal directs the medication 45 to the region of the infection and helps hold the medication in the desired location.”).  
Regarding claim 13, Keller in view of Feng teaches the method according to claim 12 (see rejection above), wherein the medication comprises a pharmaceutically active agent ([0004] lines 10-14 and [0039]). 
Regarding claim 14, Keller in view of Feng teaches the method according to claim 13 (see rejection above), wherein the pharmaceutically active agent is a peptide or polypeptide drug. Keller teaches the medication can be an antimicrobial agent ([0039] lines 1-3) and can be chosen from a long list of antimicrobial agents including bacitracin and polymyxin ([0039] lines 24-35). As evidenced by Kumar in Pharmacology and therapeutics for Dentistry (ScienceDirect 2017), Bacitracin and polymyxin are both classified under polypeptide drugs (pages 1 and 4).
Regarding claim 15, Keller in view of Feng teaches the method according to claim 13 (see rejection above), wherein the pharmaceutically active agent is an antimicrobial agent ([0039] lines 24-35), an anti-depressant, an anti-neurodegenerative drug, an anti-inflammatory agent, or an anti-pain drug.  
Regarding claim 16, Keller teaches the method according to claim 13 (see rejection above), wherein the medication further comprises a pharmaceutically acceptable carrier.  
Feng teaches a method of forming a dental tray in the same field of endeavor of systems for delivering a medicament to the teeth or gingiva of a patient (abstract). Feng teaches the physiologically active agent being delivered may comprise a carrier material to help control delivery to a specific target site at a desired rate of release of the agent ([0126] lines 1-8). The carrier can be selected to have different configurations to allow controlled release of the agent ([0128]-[0132]). 
It would have been obvious for one having ordinary skill in the art to modify the medicament of Keller to comprise a carrier material, as taught by Feng, because it would provide it with control over both the target site and the rate of release. 

Regarding claim 17 (as best understood), Keller in view of Feng teaches the method according to claim 13 (see rejection above), wherein the medication is in a solid formulation or in a liquid formulation. Keller teaches that the agent applied to the tray can be in a gel-like state to allow for ease of application to the tray ([0039] lines 1-8 and 23-25).

Regarding claim 8, Keller teaches the GDDS according to claim 3 (see rejection above), but is silent to wherein the medication further comprises a pharmaceutically acceptable carrier.  
Feng teaches a method of forming a dental tray in the same field of endeavor of systems for delivering a medicament to the teeth or gingiva of a patient (abstract). Feng teaches the physiologically active agent being delivered may comprise a carrier material to help control delivery to a specific target site at a desired rate of release of the agent ([0126] lines 1-8). The carrier can be selected to have different configurations to allow controlled release of the agent ([0128]-[0132]). 
It would have been obvious for one having ordinary skill in the art to modify the medicament of Keller to comprise a carrier material, as taught by Feng, because it would provide it with control over both the target site and the rate of release. 

Regarding claim 21, Keller teaches the method according to claim 18 (see rejection above), wherein the medication further comprises a pharmaceutically acceptable carrier.  
Feng teaches a method of forming a dental tray in the same field of endeavor of systems for delivering a medicament to the teeth or gingiva of a patient (abstract). Feng teaches the physiologically active agent being delivered may comprise a carrier material to help control delivery to a specific target site at a desired rate of release of the agent ([0126] lines 1-8). The carrier can be selected to have different configurations to allow controlled release of the agent ([0128]-[0132]). 
It would have been obvious for one having ordinary skill in the art to modify the medicament of Keller to comprise a carrier material, as taught by Feng, because it would provide it with control over both the target site and the rate of release. 
Regarding claim 22 (as best understood), Keller in view of Feng teaches the method according to claim 21 (see rejection above. Keller further teaches, wherein the medication is in a solid formulation or in a liquid formulation. Keller teaches that the agent applied to the tray can be in a gel-like state to allow for ease of application to the tray ([0039] lines 1-8 and 23-25).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent Application No. 17/337938 (henceforth ‘938). This is a statutory double patenting rejection.
Claims 1-2, 9-12 are identical to the following claims of ‘938:
Claim 1 is identical to claim 1 of ‘938. Note -  The preamble of claim 1 of the current application includes “ a gingival drug delivery system (“GDDS”) and the preamble of claim 1 of ‘938 includes “an oral drug delivery system”. The scope of the two claims is identical and the naming in the preamble does not impart any specific structure to the device. 
Claim 2 is identical to claim 2 of ‘938. 
Claim 9 is identical to claim 8 of ‘938. 
Claim 10 is identical to claim 9 of ‘938. Note -  The preamble of claim 10 of the current application includes “ a gingival drug delivery system (“GDDS”) and the preamble of claim 9 of ‘938 includes “an oral drug delivery system”. The scope of the two claims is identical and the naming in the preamble does not impart any specific structure to the device.
Claim 11 is identical to claim 10 of ‘938. 
Claim 12 is identical to claim 11 of ‘938. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 17/337938 (henceforth ‘938). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '938 include all the limitations of the current application.  
Claims 3-5, 8, 13-15, 17-23 are anticipated by the following claims of ‘938:
Claims 3, 4, 5 are anticipated by claim 5 of ‘938. 
Claim 8 is anticipated by claim 7 of ‘938. 
Claims 13, 14 are anticipated by claim 14 of ‘938. 
Claim 15 is anticipated by claim 15 of ‘938. 
Claim 17 is anticipated by claim 16 of ‘938.
Claim 18 is anticipated by claim 17 of ‘938. 
Claim 19 is anticipated by claim 18 of ‘938. 
Claim 20 is anticipated by claim 19 of ‘938. 
Claim 21 is anticipated by claim 20 of ‘938. 
Claim 22 is anticipated by claim 21 of ‘938. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772